Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 2/25/2022, Applicant amended the Claims and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The prior art rejection of the Claims under 35 U.S.C. 103 previously set forth are withdrawn. 
	The examiner appreciates the applicant noting where the support for the amendments is located in the specification. 
The Application was filed on 10/22/2018, with a priority to provisional 62/579,633 filed 10/31/2017.
Claim(s) 1, 3-10, 12-20 are pending for examination. Claim(s) 1, 10, 18 is/are independent claim(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 13-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen; Corville O. et al. US Pub. No. 2018/0032525 (Allen) in view of Anand; Anushka et al. US Pub. No. 2015/0278214 (Anand) in view of Alonso; Omar et al. US Pub. No. 2018/0067910 (Alonso).

Claim 1: 
	Allen teaches: 
A method of operating a summary service to provide event summary information, the method comprising:
providing a user with identifiers for a plurality of events [¶ 0067] (plurality of summaries sent to the user) [¶ 0039] (types of content, web page, a document, a video, a collection of pictures, etc., "the summarization method may consider a type of the content"), … 
obtaining a selection of an identifier for an event from the plurality of events,
[¶ 0041, 56, 67] (monitor user activity, determine which summaries are selected) [0068] (Allen teaches a summary based on monitored user activity, this includes amount of time and number of links and "click deeper") [0069] (as well as slow or fast reading on hand held or desktop devices, these are "types of data points");
providing the user with a first summary of a first type for the event [¶ 0066, 70] (present summary), wherein the summary is derived from a plurality of documents for the event  from at least a portion of the plurality of sources [¶ 0002, 118, 148] (corpus is a set of documents, corpus of emails is a “plurality of documents”, plurality of web pages is also a “plurality of documents”), wherein the first type comprises a text-based summary with sentences generated from the plurality of documents [¶ 0065] (text summarization of a set of documents, list of potential summaries) [¶ 0040-41] (single instances of content would be a sentence or word, Note: a sentence can be a single word), …

Allen also teaches: [¶ 0002] (summary presented on the screen) [¶ 0069] (viewing on device) [¶ 0070] (selection of summaries is varied, tracking interaction, normalizing results, rank/score) [¶ 0080] (most effective summary for each content determined) [¶ 0043] (monitoring the user interaction with the summary), [¶ 0057-61] (selected based on confidence) [¶ 0045] (relevancy of summary to content), [¶ 0052, Fig. 5] (system selects one of the plurality of summaries).

Allen fails to teach, but Anand teaches:
…
identifying one or more suggested types of summaries from a plurality of possible types of summaries for the event based at least in part on types of data points identified in the plurality of documents for the event [¶ 0011, 21, 55, 61, 100, 113, 125, 132, 197-198] (visualization view type is based on selected data fields or data type, a visualization of data is a “summary”), wherein the plurality of possible types of summaries comprises two or more of: a timeline, a graph, a video, or an image [¶ 0154-155, Figs. 12A-B] (a line graph with a date or time is a “timeline”) [¶ 0144-145, Figs. 8A-B] (bar graph) [¶ 0147-148, 152-153, Figs. 9A-C, 11A-B] (scatter plot is a “graph”) [¶ 0150-151, Figs. 10A-B] (maps are “images”) [¶ 0143, Figs. 7A-B] (text table) [¶ 0173] (image);
providing the one or more suggested types of summaries to the user for a selection of a summary type by the user [¶ 0065, 206, 215, 246, 286] (user selects single view type to generate visualization, user selected view type is ranked highest); 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of generating a summary in Allen and the method of generating a summary in Anand, with a reasonable expectation of success. 
	The motivation for doing so would have been to make visualization and summary “tools easier to use would enable a larger number of people to take charge of their data questions and produce insightful visual charts” [Anand: ¶ 0002] 

Allen, Anand fail to teach, but Alonso teaches: 
… wherein the plurality of events is identified from a plurality of sources, and wherein the plurality of events comprises political events, sporting news events, popular culture events, corporate events, legal proceedings, or entities [¶ 0027-28, 70, 96] (political) [¶ 0028] (laws) [¶ 0096] (legal point of view) [¶ 0048, Fig. 3] (timeline document for Microsoft, this would cover “corporate events” and “entities”) [¶ 0029] (Red Sox, Tiger is a well know type of sports article); …
… and wherein the plurality of documents comprises at least one article [¶ 0002, 15, 17, 19, 23, 25, 27, 87, 90] (news article, scientific article, retweeted, economist, particular news organization, news article of political ramifications); …
Alonso also teaches: [¶ 0026-27, 48, 79] (timeline summary of topic for that period of time). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of generating a summary in Allen and Anand and the method of generating a timeline summary in Alonso, with a reasonable expectation of success. 
	The motivation for doing so would have for “help identify what is important about a particular topic for a given period of time” [Alonso: ¶ 0017, 23, 26, 43, 77-78].

Claim 3: 
	Allen teaches: 
The method of claim 1 further comprising identifying summary type selections by one or more other users for the event, and wherein identifying the one or more suggested types of summaries for the event is further based on the summary type selections by one or more other users for the event [¶ 0042, 49, 56, 58, 69, 70, 76] (monitoring how a plurality of users interacts with the summary).
Anand also teaches: [¶ 0007, 61] (aggregated history of multiple users) [¶ 0154-155, Figs. 12A-B] (a line graph with a date or time is a “timeline”) [¶ 0144-145, Figs. 8A-B] (bar graph) [¶ 0147-148, 152-153, Figs. 9A-C, 11A-B] (scatter plot is a “graph”) [¶ 0150-151, Figs. 10A-B] (maps are “images”) [¶ 0143, Figs. 7A-B] (text table) [¶ 0173] (image).

Claim 4: 
	Allen teaches: 
The method of claim 1 further comprising identifying the plurality of events based on objects obtained from one or more information sources, wherein the objects comprise at least the plurality of documents [¶ 0039, 43] (types of content, web page, a document, a video, a collection of pictures, etc.) ¶ 0002, 118, 148] (corpus is a set of documents, corpus of emails is a “plurality of documents”).

Claim 5: 
Alonso teaches: 
The method of claim 4, wherein the objects further comprise social media posts, images, videos, or audio files [¶ 0018-19, 23-26] (social media documents, tweet, post) [¶ 0050, 68-69] (image, graphic). 

Claim 6: 
	Allen teaches: 
The method of claim 4, wherein the information sources comprise webpages or feeds [¶ 0039] (types of content, web page, a document, a video, a collection of pictures, etc.). 
Alonso teaches: [¶ 0015, 25] (web pages) [¶ 0018-19, 23-26] (social media documents, tweet, posts are “feeds”). 

Claim 7: 
	Allen teaches: 
The method of claim 1, wherein identifying the one or more suggested types of summaries for the event based at least in part on the types of the data points for the event comprises:
generating a score for each summary type of the plurality of summary types based at least in part on the types of data points for the event [¶ 0003-05, 14, 19-21, 56, 58, 60-62] (relevancy score) [¶ 0050-51, 70, 78-80] (score for summary); and
identifying the one or more suggested types of summaries of the plurality of summary types with scores that meet suggested criteria [¶ 0051, 70] (threshold is a “criteria”).
Anand also teaches: [¶ 0015-16, 18-25] (ranking visualization type based on score for that data type) [¶ 0090, 131, 188, 267-269, 283] (criteria for threshold). 

Claim 8: 
	Allen teaches: 
The method of claim 7 further comprising prioritizing the one or more suggested types of summaries based at least in part on the types of data points identified for the event, and wherein providing the one or more suggested types of summaries to the user comprises providing the prioritized one or more suggested types of summaries to the user [¶ 0061-63, 70, 78] (ranking summaries is “prioritized”).
Anand also teaches: [¶ 0015-16, 18-25] (ranking visualization type based on score for that data type) [¶ 0090, 131, 188, 267-269, 283] (criteria for threshold). 

Claim 9: 
	Allen teaches: 
The method of claim 8, wherein prioritizing the one or more suggested types of summaries based at least in part on the types of data points for the event comprises prioritizing the one or more suggested types of summaries based on the scores [¶ 0061-63, 70, 78] (ranking summaries is “prioritized”).

Claims 10, 13-20: 
Claim(s) 10, 18 is/are substantially similar to Claims 1 and part of previously rejected now canceled claim 2 and are rejected using the same art and the same rationale as Claims 1 and previously rejected now canceled claim 2. That is claims 10 and 18 are similar to claims 1 and 2 combined. 
More specifically, Claim 10 also recites previous user selections:
Anand teaches: 
…  identify one or more suggested types of summaries from a plurality of possible types of summaries for the event based at least in part on previous summary type selections by the user to previous events and types of data points identified in the plurality of documents for the event … 
 [¶ 0007, 12, 24-25, 60-62, 65, 85, 93, 107, 122, 131, 164, 171, 175, 207, 214-216, 245, 280] (previously created visualizations, user history, the visualization selected by the system is based historical data for user’s previous visualization types) [see also ¶ 0164-179, Figs. 14-15] (user history log). 
 
Claim(s) 13 is/are substantially similar to Claim 3 and are rejected using the same art and the same rationale as Claim 3. 

Claim(s) 14 is/are substantially similar to Claim 4 and are rejected using the same art and the same rationale as Claim 4. 

Claim(s) 15 is/are substantially similar to Claim 5 and are rejected using the same art and the same rationale as Claim 5. 

Claim(s) 16, 19 is/are substantially similar to Claim 7 combined with canceled claim 2 and are rejected using the same art and the same rationale as Claim 7 and previously used to reject claim 2.
Claims 16, 19 also recites previous user selections:
Anand teaches: 
…  wherein identifying the one or more suggested types of summaries for the event based at least in part on the previous summary type selections by the user to the previous events and the types of data points identified in the plurality of documents for the event comprises ... 
[¶ 0007, 12, 24-25, 60-62, 65, 85, 93, 107, 122, 131, 164, 171, 175, 207, 214-216, 245, 280] (previously created visualizations, user history, the visualization selected by the system is based historical data for user’s previous visualization types) [see also ¶ 0164-179, Figs. 14-15] (user history log). 
 Anand also teaches: [¶ 0015-16, 18-25] (ranking visualization type based on score for that data type) [¶ 0090, 131, 188, 267-269, 283] (criteria for threshold). 

Claim(s) 17 is/are substantially similar to Claim 8 and are rejected using the same art and the same rationale as Claim 8. 

Claim(s) 20 is/are substantially similar to Claims 7and 8 and are rejected using the same art and the same rationale as Claims 7 and 8. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Allen; Corville O. et al. US Pub. No. 2018/0032525 (Allen) in view of Anand; Anushka et al. US Pub. No. 2015/0278214 (Anand) in view of Alonso; Omar et al. US Pub. No. 2018/0067910 (Alonso) in view of Fernandez; Paulo Malvar et al. US Pub. No. 2017/0161372 (Fernandez).
Claim 12: 
	Allen, Anand teach all the elements shown above and may teach “quotes” because the summarization methods extracts words and sentences from documents, images, videos, or audio for a summarization and this could be considered “quotes”. 
	
	Anand also teaches numbers: [¶ 0068, 113, 137, 139, 154, 165-166, 168] (dates, time, text, numbers, time of day, milliseconds)

Allen, Anand, Alonso fail to teach, but Fernandez teaches: 
	The computing apparatus of claim 10, wherein the types of data points for the event comprise names, dates, numbers, quotes, or locations [¶ 0129, 149, 175, 246] (names, number place or “location”, dates) [¶ 0146, 263] (date) [¶ 0147, 244] (quote, quoting text) [¶ 0016-20] (email summarization).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of generating a summary in Allen, Anand, Alonso and the method of generating a summary in Fernandez, with a reasonable expectation of success. 
	The motivation for doing so would have for “creating a coherent summary of a collection” [Fernandez: ¶ 0004].

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level of skill from a person having ordinary skill in the art before the effective filing date of the claimed invention: 

Aoun; Adrian et al. US 20170116314 teaches: A template is selected from a set of templates based on the one or more data types; selecting a particular summary representation template, from a set of templates, that defines a visualization to be presented in a user interface when a given entity. 
Fey; Nicholas G. et al. US 20160098164 teaches: template for each card can be selected, for example, based on the particular type of content to be presented in the card, summary card. 
Alfonseca; Enrique et al. US 9881077 teaches: generating the chronological summary based on the set of news documents; sports, politics, world news, entertainment, research; sort the items to be included in the news summary based on time, relevance, event-type, a user-defined criterion
Kikin-Gil; Ruth et al. US 20120209850 teaches: aggregated view based on different content types; content category, different visual representation based on content type, microblog; A presentation component 108 presents each category (of the categories 106) of top content as correspondingly different visual representations 110 based on content type. 
Sivaji; Vishnu et al. US 20180129634 teaches: slide generation module may select one or more layout templates for one or more slides based on the type of content; rules 119 may also define which presentation visualization item to generate based at least on a type of the content in the one or more data files. 
Chronister; Benjamin L et al. US 20090287673 teaches: selection of visualization type, suitability score is generated based upon the visualization metadata and the data set metadata and indicates the suitability of each visualization type for use with the data set.
Miller; Jesse et al. US 20160224676 teaches: [¶ 0529, 536, 539] (user defined summary, summary entries are based on a data type) [0398, 0529, 0539] (the information displayed in the summary report, or the format of the summary report, may be based on a data type associated with the respective event attribute of the summary report).
Wolfram; Stephen et al. US 20140229497 teaches: [¶ 0005] (the user selects one of a set of views to be applied to the Tableau-format data set) [¶ 0065] (view selected based on types of views the user has selected in the past)
Filippi; Nicholas J. et al. US Pub. No. 2018/0314393 (Filippi) teaches: [abstract, ¶ 0026, 226-230, 233, 239-240, 257, 272-277, 280-283, 296, 302] (linked summarizations, selecting a data element of a first summarization causes display of a second summarization) [abstract, ¶ 0227, 231, 241, ] (summarizes the data set in different ways, different view) [¶ 0064, 67, 207] (different data types, different formats) [¶ 0070, 121, 126, 172, 178] (different types of events) [¶ 0129] (different extraction rule) [¶ 0130, 143-144, 148, 158-161, 180, 221-222, 225, 237, 247, 250-251, 254-255, 260, 319] (report, values obtained from the events, a subset of the values, statistics calculated based on the values, a report containing the values, or a visualization, graph, chart, table) [¶ 0133, 173, ] (timeline graph) [¶ 0220] (widget with image or drawing) [¶ 222] (rainbow chart) [¶ 0238-239] (pie chart).
Sherman; Scott et al. US 9779150 teaches: FIGS. 8H, 8I, and 8J. Based on the data types selected for the rows and columns, different types of data visualizations are generated.
Mackinlay; Jock Douglas et al. US 20170293415 teaches: determining a view type for visualizing a portion of the dataset based on the particular temporal order of data types; view type based on user preference, view type based on previous selection by user, based on computed cardinalities, based on user selected data fields. 
Kandekar; Kunal et al. US Pub. No. 2012/0210203 (Kandekar) teaches: [¶ 0022] (image, video, audio content) [¶ 0038] (textual, web, video and audio content) [¶ 0034] (social network information) [¶ 0038] (social network activity, generated social media, user’s comments).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2-10, 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov